EXHIBIT32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER ANSWERS CORPORATION FORM10-Q FOR THE QUARTER ENDED JUNE 30, 2010 PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I am the Chief Financial Officer of Answers Corporation, a Delaware corporation (the “Company”). I am delivering this certificate in connection with the Form10-Q of the Company for the quarter ended June 30, 2010 and filed with the Securities and Exchange Commission (“Form10-Q”). Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, I hereby certify that, to the best of my knowledge, the Form10-Q fully complies with the requirements of Section13(a)or Section15(d)of the Securities Exchange Act of 1934 and that the information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 11, 2010 /s/ Steven Steinberg Steven Steinberg Chief Financial Officer (Principal Financial Officer)
